Citation Nr: 0214095	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-07 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury, to include arthritis, with impingement 
syndrome and labrum tears.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to April 
1975.  

This matter arises from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

The veteran has requested that his appeal for entitlement to 
service connection for residuals of a right shoulder injury, 
to include arthritis, with impingement syndrome and labrum 
tears be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West Supp. 2001); 38 C.F.R. §§ 20.202, 20.204 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105 (West Supp. 2001), 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  See 
38 C.F.R. §§ 20.202, 20.204(b) (2001).  Withdrawal may be 
made by the veteran or his authorized representative, except 
a representative may not withdraw a Substantive Appeal filed 
by the veteran personally without the express written consent 
of the veteran.  See 38 C.F.R. § 20.204(c) (2001).  

In a statement by the veteran, dated in September 2001, he 
indicated that he elected to withdraw his appeal involving 
his claimed right shoulder disability.  Further, in a Brief 
on Appeal dated in July 2002, the veteran's service 
representative expressly indicated that there remained no 
issues before the Board in connection with the current 
appeal.  The veteran's service representative noted his 
letter of September 2001 in the Brief on Appeal.  Such issue 
on appeal involved entitlement to service connection for 
residuals of a right shoulder injury, to include arthritis, 
with impingement syndrome and labrum tears, and constituted 
all matters in appellate status.  Accordingly, there remains 
no allegation of errors of fact or law for appellate 
consideration with respect to the claim for service 
connection for residuals of a right shoulder injury, to 
include arthritis, with impingement syndrome and labrum 
tears.  Therefore, the Board does not have jurisdiction to 
review the appeal, and it is dismissed without prejudice.  


ORDER

The appeal for entitlement to service connection for 
residuals of a right shoulder injury, to include arthritis, 
with impingement syndrome and labrum tears is withdrawn.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

